Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), is entered into as of the
5th day of September, 2006, by and between AMERIS BANCORP, a Georgia corporation
(“Employer”), and C. Johnson Hipp, III, an individual resident of the State of
South Carolina (“Executive”).

W I T N E S S E T H:

WHEREAS, Employer wishes to employ Executive as its Group President for South
Carolina and Mortgage Business Division, and Executive wishes to serve in such
position, on the terms and conditions set forth herein;

WHEREAS, Executive desires to be assured of a secure minimum compensation from
Employer for his services over a defined term;

WHEREAS, Employer desires to assure the continued services of Executive on
behalf of Employer on an objective and impartial basis and without distraction
or conflict of interest in the event of an attempt by any person or entity to
obtain control of Employer;

WHEREAS, Employer desires to provide fair and reasonable benefits to Executive
on the terms and subject to the conditions set forth in this Agreement; and

WHEREAS, Employer desires reasonable protection of its confidential business and
customer information which it has developed over the years at substantial
expense and assurance that Executive will not compete with Employer for a
reasonable period of time after termination of his employment with Employer,
except as otherwise provided herein;

NOW, THEREFORE, in consideration of these premises, the mutual covenants and
undertakings herein contained, Employer and Executive, each intending to be
legally bound, covenant and agree as follows:

1. Employment. Upon the terms and subject to the conditions set forth in this
Agreement, Employer employs Executive as its Group President for South Carolina
and Mortgage Business Division, and Executive hereby accepts such employment.

2. Position and Duties. Executive agrees to serve as the Group President for
South Carolina and Mortgage Business Division of Employer as set forth in
Section 1 hereof and to perform such duties as may reasonably be assigned to him
by the Board of Directors (the “Board”) or the Chief Executive Officer of
Employer; provided, however, that such duties shall be of the same character as
those generally associated with the office held by Executive. Employee shall be
based, and shall perform his duties, at Employer’s regional executive office for
South Carolina, which will be located in Columbia, South Carolina, and Employer
shall not, without the written consent of Executive, relocate or transfer
Executive to a location other than its South Carolina regional executive office.
During the Term (as hereinafter defined) of this Agreement, Executive agrees
that he will serve Employer faithfully and diligently and that he will devote
his full business time, attention and skills to Employer’s business; provided,



--------------------------------------------------------------------------------

however, that the foregoing shall not be deemed to restrict Executive from
devoting a reasonable amount of time and attention to the management of his
personal affairs and investments, so long as such activities do not interfere
with the responsible performance of Executive’s duties hereunder; and provided
further, however, that Executive may serve as a director or officer of any
charitable, religious, civic, educational, or trade organizations to the extent
that such activities, individually or in the aggregate, do not interfere with
the performance of Executive’s duties and responsibilities under this Agreement.

3. Term. This Agreement shall commence as of September 5, 2006 (the “Effective
Date”) and shall continue in effect until September 5, 2008 (such period, the
“Term”); provided, however, that commencing on September 5, 2008, and on each
September 5 thereafter, the Term shall automatically be extended for one
(1) year unless either the Company or the Executive shall have given written
notice to the other at least ninety (90) days prior thereto that the Term shall
not be so extended. Notwithstanding the foregoing, this Agreement may be earlier
terminated by Employer or Executive in accordance with the terms of Section 8
hereof; provided, however, that, notwithstanding any notice by Employer not to
extend, the Term shall not expire prior to the expiration of twelve (12) months
after the occurrence of a Change of Control (as defined in Subsection 23(B)
hereof).

4. Compensation.

(A) Executive shall receive an annual salary of Two Hundred Fifteen Thousand and
no/100 Dollars ($215,000.00) (“Base Compensation”) payable at regular intervals
in accordance with Employer’s normal payroll practices now or hereafter in
effect. Employer may consider and declare from time to time increases in the
salary it pays Executive and thereby increase the Base Compensation. Any and all
increases in Executive’s salary pursuant to this Section 4(A) shall cause the
level of Base Compensation to be increased by the amount of each such increase
for purposes of this Agreement. The increased level of Base Compensation as
provided in this Section 4(A) shall become the level of Base Compensation for
the remainder of the Term until there is a further increase in Base Compensation
as provided herein.

(B) In addition to his Base Compensation, Executive shall be awarded, during
each calendar year during the Term hereof, an annual bonus (an “Annual Bonus”)
either pursuant to a bonus or incentive plan of Employer or otherwise on terms
no less favorable than those awarded to other executive officers of Employer.

5. Other Benefits. So long as Executive is employed by Employer pursuant to this
Agreement, he shall be included as a participant in all present and future
employee benefit, retirement and compensation plans of Employer generally
available to its employees, consistent with his Base Compensation and his
position with Employer, including, without limitation, Employer’s 401(k) Profit
Sharing Plan, and Executive and his dependents shall be included in Employer’s
hospitalization, major medical, disability and group life insurance plans.
Executive acknowledges that, notwithstanding any of the provisions of this
Agreement, any of Employer’s benefit plans and programs may be modified from
time to time and that Employer is not required to continue any plan or program
currently in effect or adopted hereafter; provided, however, that each of the
above benefits shall continue in effect on terms no less favorable than those
for other executive officers of Employer (as permitted by law) during the Term
hereof.

 

2



--------------------------------------------------------------------------------

6. Expenses. So long as Executive is employed by Employer pursuant to this
Agreement, Executive shall receive reimbursement from Employer for all
reasonable business expenses incurred in the course of his employment by
Employer upon proper submission to Employer of written vouchers and statements
for reimbursement. In addition, Employer shall (A) provide to Executive an
automobile and pay for all costs associated therewith during the Term hereof,
and (B) reimburse Executive for all mileage driven by Executive in his personal
automobile in connection with his duties hereunder in accordance with Employer’s
mileage reimbursement policy as in effect from time to time. Employer shall also
use its reasonable best efforts to provide to Executive a country club
membership for business and personal use and shall pay for all initiation fees
and monthly dues related thereto for business purposes; provided, however, that,
if such membership is not already owned by Executive as of the date hereof, then
such membership shall be and remain the sole property of Employer.

7. Vacation. Executive shall be entitled to four (4) weeks paid vacation during
each calendar year of Executive’s employment hereunder.

8. Termination. Subject to the respective continuing obligations of the parties
hereto, including, without limitation, those set forth in Subsections 10(A),
10(B), 10(C) and 10(D) hereof, Executive’s employment by Employer hereunder may
be terminated prior to the expiration of the Term hereof as follows:

(A) Employer, by action of the Board and upon written notice to Executive, may
terminate Executive’s employment with Employer immediately for cause. For
purposes of this Subsection 8(A), “cause” for termination of Executive’s
employment shall exist (a) if Executive is convicted of (from which no appeal
may be taken), or pleads guilty or nolo contendere to, any act of fraud,
misappropriation or embezzlement, or any felony, (b) if, in the determination of
the Board, Executive has engaged in gross or willful misconduct materially
damaging to the business of Employer (it being understood, however, that neither
conduct pursuant to Executive’s exercise of his good faith business judgment nor
unintentional physical damage to any property of Employer by Executive shall be
a ground for such a determination by the Board), or (c) if Executive has failed,
without reasonable cause, to follow reasonable written instructions of the Board
consistent with Executive’s position with Employer and, after written notice
from the Board of such failure, Executive at any time thereafter again so fails.

(B) Executive, by written notice to Employer, may terminate his employment with
Employer immediately for good reason. For purposes of this Subsection 8(B),
“good reason” for termination shall mean a good faith determination by
Executive, in Executive’s sole and absolute judgment, that any one or more of
the following events has occurred, without Executive’s express written consent:

(1) after a Change of Control, a change in Executive’s reporting
responsibilities, titles or offices as in effect immediately prior to the Change
of Control, or any removal of Executive from, or any failure to re-elect
Executive to, any of Executive’s positions that he held immediately prior to the
Change of Control, which has the effect of diminishing Executive’s
responsibility or authority;

 

3



--------------------------------------------------------------------------------

(2) after a Change of Control, a reduction by Employer in Executive’s Base
Compensation as in effect immediately prior to the Change of Control or as the
same may be increased from time to time or a change in the eligibility
requirements or performance criteria under any bonus, incentive or compensation
plan, program or arrangement under which Executive is covered immediately prior
to the Change of Control which adversely affects Executive;

(3) at the time of a Change of Control, Employer requires Executive to be based
anywhere other than within a fifty (50) mile radius of Employer’s regional
executive office in Columbia, South Carolina;

(4) after a Change of Control and without replacement by a plan providing
benefits to Executive substantially equal to or greater than those discontinued,
the failure by Employer to continue in effect, within its maximum stated term,
any pension, bonus, incentive, stock ownership, purchase, option, life
insurance, health, accident, disability, or any other employee benefit plan,
program or arrangement in which Executive is participating at the time of the
Change of Control, or the taking of any action by Employer after a Change of
Control that would adversely affect Executive’s participation or materially
reduce Executive’s benefits under any of such plans;

(5) after a Change of Control, the taking of any action by Employer that would
materially adversely affect the physical conditions existing at the time of the
Change of Control in or under which Executive performs his employment duties,
provided that Employer may take action with respect to such conditions after a
Change of Control so long as such conditions are at least commensurate with the
conditions in or under which an officer of Executive’s status would customarily
perform his employment duties; or

(6) after a Change of Control, a material change in the fundamental business
philosophy, direction and precepts of Employer and its subsidiaries, considered
as a whole, as the same existed prior to the Change of Control.

Any event described in Subsection 8(B)(1) through (6) hereof which occurs prior
to a Change of Control but which Executive reasonably demonstrates (x) was at
the request of a third party who has indicated an intention, or taken steps
reasonably calculated, to effect a Change of Control or (y) otherwise arose in
connection with, or in anticipation of, a Change of Control which actually
occurs, shall constitute good reason for purposes hereof, notwithstanding that
it occurred prior to a Change of Control.

(C) Executive, upon ninety (90) days written notice to Employer, may terminate
his employment with Employer without good reason.

(D) [Intentionally omitted.]

(E) Executive’s employment with Employer shall terminate in the event of
Executive’s death or disability. For purposes of this Agreement, “disability”
shall be defined as Executive’s inability by reason of illness or other physical
or mental incapacity to perform the duties required by his employment for any
consecutive one hundred eighty (180) day period.

 

4



--------------------------------------------------------------------------------

9. Compensation Upon Termination. In the event of termination of Executive’s
employment with Employer pursuant to Section 8 hereof, compensation shall
continue to be paid by Employer to Executive as follows:

(A) In the event of a termination pursuant to Subsection 8(A) or Subsection 8(C)
hereof, compensation provided for herein (including, without limitation, Base
Compensation and an Annual Bonus) shall continue to be paid, and Executive shall
continue to participate in the employee benefit, retirement, compensation plans
and other perquisites as provided in Section 5 hereof, through and including the
Date of Termination (as hereinafter defined) specified in the Notice of
Termination (as hereinafter defined). Any benefits payable under insurance,
health, retirement and bonus plans as a result of Executive’s participation in
such plans through the Date of Termination specified in the Notice of
Termination shall be paid when due under such plans.

(B) In the event of a termination pursuant to Subsection 8(B) hereof,
compensation provided for herein (including, without limitation, Base
Compensation and an Annual Bonus) shall continue to be paid, and Executive shall
continue to participate in the employee benefit, retirement, compensation plans
and other perquisites as provided in Section 5 hereof, through the Date of
Termination specified in the Notice of Termination, and any benefits payable
under insurance, health, retirement and bonus plans as a result of Executive’s
participation in such plans through the Date of Termination specified in the
Notice of Termination shall be paid when due under such plans. In addition, if
the event of termination pursuant to Subsection 8(B) hereof occurs within twelve
(12) months after the date of a Change of Control, then, subject to the terms of
Section 12 hereof, (1) Executive shall be entitled to continue to receive from
Employer for one (1) additional 12-month period his Base Compensation at the
rates in effect at the time of termination plus an Annual Bonus in accordance
with the Company’s Incentive Plan as of the date of the event of termination,
payable in accordance with Employer’s standard payment practices then existing;
(2) Executive shall be entitled to continue to participate for one
(1) additional 12-month period in each employee welfare benefit plan (as such
term is defined in the Employment Retirement Income Security Act of 1974, as
amended) in which Executive was entitled to participate immediately prior to the
date of his termination, unless an essentially equivalent and no less favorable
benefit is provided by a subsequent employer of Executive, provided that if the
terms of any such employee welfare benefit plan or applicable laws do not permit
continued participation by Executive, Employer will arrange to provide to
Executive a benefit substantially similar to, and no less favorable than, the
benefit he was entitled to receive under such plan at the end of the period of
coverage; and (3) Employer shall contribute the maximum contributions allowable
under Employer’s 401(k) Profit Sharing Plan, or any successor plans thereto, for
the benefit of Executive.

(C) In the event of a termination pursuant to Subsection 8(E) hereof,
compensation provided for herein (including, without limitation, Base
Compensation and an Annual Bonus) shall continue to be paid, and Executive shall
continue to participate in the employee benefit, retirement, and compensation
plans and other perquisites as provided in Section 5 hereof, (1) in the event of
Executive’s death, through the date of death, or (2) in the event of Executive’s
disability, through the Date of Termination specified in the Notice of
Termination. Any benefits

 

5



--------------------------------------------------------------------------------

payable under insurance, health, retirement and bonus plans as a result of
Executive’s participation in such plans through the date of death or the Date of
Termination specified in the Notice of Termination, as the case may be, shall be
paid when due under those plans.

(D) Employer will permit Executive or his personal representative(s) or heirs,
during a period of ninety (90) days following the Date of Termination of
Executive’s employment by Employer (as specified in the Notice of Termination)
for the reasons set forth in Subsection 8(B) hereof, to purchase all of the
stock of Employer that would be issuable under all outstanding stock options, if
any, previously granted by Employer to Executive under any Employer stock option
plan then in effect, whether or not such options are then exercisable, at a cash
purchase price equal to the purchase price as set forth in such outstanding
stock options.

10. Restrictive Covenants.

(A) Executive acknowledges that (1) Employer has separately bargained and paid
additional consideration for the restrictive covenants herein; and (2) Employer
will provide certain benefits to Executive hereunder in reliance on such
covenants in view of the unique and essential nature of the services Executive
will perform on behalf of Employer and the irreparable injury that would befall
Employer should Executive breach such covenants.

(B) Executive further acknowledges that his services are of a special, unique
and extraordinary character and that his position with Employer will place him
in a position of confidence and trust with employees of Employer and its
subsidiaries and affiliates and with Employer’s other constituencies and will
allow him access to trade secrets and confidential information concerning
Employer and its subsidiaries and affiliates.

(C) Executive further acknowledges that the type and periods of restrictions
imposed by the covenants in this Section 10 are fair and reasonable and that
such restrictions will not prevent Executive from earning a livelihood.

(D) Having acknowledged the foregoing, Executive covenants and agrees with
Employer as follows:

(1) For a period of two (2) years after the termination of Executive’s
employment by Employer for any reason or for no reason, Executive shall not
divulge or furnish any confidential information of Employer acquired by him
while employed by Employer to any person, firm or corporation, other than to
Employer or upon its written request, or use any such confidential information
(which shall at all times remain the property of Employer) directly or
indirectly for Executive’ own benefit or for the benefit of any person, firm or
corporation other than Employer. For purposes hereof, the term “confidential
information” means data and information relating to the Banking Business (as
hereinafter defined) (which does not rise to the status of a Trade Secret, as
such term is defined in Section 10-1-761 of the Official Code of Georgia
Annotated) which is or has been disclosed to Executive or of which Executive
became aware as a consequence of or through Executive’s relationship to Employer
and which has value to Employer and is not generally known to its competitors.
Without limiting the foregoing, “confidential information” shall include:
(a) all items of information that could be classified as a Trade

 

6



--------------------------------------------------------------------------------

Secret pursuant to Georgia law; (b) the names, addresses and banking
requirements of the customers of Employer or its subsidiaries and the nature and
amount of business done with such customers; (c) the names and addresses of
employees and other business contacts of Employer or its subsidiaries; (d) the
particular names, methods and procedures utilized by Employer or its
subsidiaries in the conduct and advertising of their business; (e) application,
operating system, communication and other computer software and derivatives
thereof, including, without limitation, sources and object codes, flow charts,
coding sheets, routines, subrouting and related documentation and manuals of
Employer or its subsidiaries; and (f) marketing techniques, purchasing
information, pricing policies, loan policies, quoting procedures, financial
information, customer data and other materials or information relating to
Employer’s or its subsidiaries’ manner of doing business. Confidential
information shall not include any data or information that has been voluntarily
disclosed to the public by Employer (except where such public disclosure has
been made by Executive without authorization) or that has been independently
developed and disclosed by others, or that otherwise enters the public domain
through lawful means.

(2) Executive hereby agrees that he will not directly or indirectly disclose to
anyone, or use or otherwise exploit for his own benefit or for the benefit of
anyone other than Employer and its subsidiaries any trade secrets (as defined in
§10-1-761 of the Official Code of Georgia Annotated and applicable code sections
for any states where Employer has business locations) of Employer for as long as
they remain trade secrets.

(3) While Executive is employed by Employer and for a period of one (1) year
after termination of Executive’s employment pursuant to Subsection 8(A), 8(C) or
8(E) hereof, Executive shall not (except on behalf of or with the prior written
consent of Employer), on Executive’s own behalf or in the service or on behalf
of others, solicit, divert or appropriate, or attempt to solicit, divert or
appropriate, directly or by assisting others, any Banking Business from any of
the customers of Employer or its subsidiaries, including actively sought
prospective customers, with whom Executive has or had material contact during
the last two (2) years of Executive’s employment, for purposes of providing
products or services that are competitive with those provided by Employer or its
subsidiaries. The term “Banking Business” shall mean the business conducted by
Employer and its subsidiaries, which is the business of banking, including the
solicitation of time and demand deposits and the making of residential,
consumer, commercial and corporate loans.

(4) While Executive is employed by Employer and for a period of one (1) year
after termination of Executive’s employment pursuant to Subsection 8(A), 8(C) or
8(E) hereof, Executive shall not, either directly or indirectly, on his own
behalf or in the service or on behalf of others, as an executive employee or in
any other capacity which involves duties and responsibilities similar to those
undertaken for Employer, engage in any business which is the same as or
essentially the same as the Banking Business within the state of South Carolina.

(5) While Executive is employed by Employer and for a period of one (1) year
after termination of Executive’s employment pursuant to Subsection 8(A), 8(C) or

 

7



--------------------------------------------------------------------------------

8(E) hereof, Executive will not on Executive’s own behalf or in the service or
on behalf of others, solicit, recruit or hire away, or attempt to solicit,
recruit or hire away, directly or by assisting others, any employee of Employer
or its subsidiaries, whether or not such employee is a full-time employee or a
temporary employee of Employer or its subsidiaries and whether or not such
employment is pursuant to a written agreement and whether or not such employment
is for a determined period or is at will.

(6) If Executive’s employment is terminated pursuant to Subsection 8(A), 8(C) or
8(E) hereof, and Executive subsequently (a) solicits, diverts or appropriates,
or attempts to solicit, divert or appropriate, directly or by assisting others,
on Executive’s own behalf or in the service or on behalf of others, any Banking
Business from any of the customers of Employer or its subsidiaries, including
actively sought prospective customers, with whom Executive has or had material
contact during the last two (2) years of Executive’s employment, for purposes of
providing products or services that are competitive with those provided by
Employer or its subsidiaries, (b) engages, either directly or indirectly, on his
own behalf or in the service or on behalf of others, as an executive employee or
in any other capacity which involves duties and responsibilities similar to
those undertaken for Employer, in any business which is the same as or
essentially the same as the Banking Business within the state of South Carolina,
or (c) solicits, recruits or hires away, or attempts to solicit, recruit or hire
away, directly or by assisting others, on Executive’s own behalf or in the
service or on behalf of others, any employee of Employer or its subsidiaries,
whether or not such employee is a full-time employee or a temporary employee of
Employer or its subsidiaries and whether or not such employment is pursuant to
written agreement and whether or not such employment is for a determined period
or is at will, then, in addition to any other remedies available to Employer
hereunder, Employer may immediately terminate and shall not be required to
continue on behalf of the Executive or his dependents and beneficiaries any
compensation provided for herein (including, without limitation, Base
Compensation and any Annual Bonus) and any employee benefit, retirement and
compensation plans and other prerequisites provided in Section 5 hereof other
than those benefits that Employer may be required to maintain for Executive
under applicable federal or state law.

(7) If Executive’s employment is terminated pursuant to Subsection 8(B) hereof,
then Executive may thereafter (a) solicit, divert or appropriate, or attempt to
solicit, divert or appropriate, directly or by assisting others, on Executive’s
own behalf or in the service or on behalf of others, any Banking Business from
any of the customers of Employer or its subsidiaries, including actively sought
prospective customers, with whom Executive has or had material contact during
the last two (2) years of Executive’s employment, for purposes of providing
products or services that are competitive with those provided by Employer or its
subsidiaries, (b) engage, either directly or indirectly, on his own behalf or in
the service or on behalf of others, as an executive employee or in any other
capacity which involves duties and responsibilities similar to those undertaken
for Employer, in any business which is the same as or essentially the same as
the Banking Business within the state of South Carolina, or (c) solicit, recruit
or hire away, or attempt to solicit, recruit or hire away, directly or by
assisting others, on Executive’s own behalf or in the service or on behalf of
others, any employee of Employer or its subsidiaries, whether or not such
employee is a full-time employee or a temporary employee of

 

8



--------------------------------------------------------------------------------

Employer or its subsidiaries and whether or not such employment is pursuant to a
written agreement and whether or not such employment is for a determined period
or is at will; provided, however, that if Executive engages in the activities
described in clause (a), (b) or (c) of this Subsection 10(D)(7), then Employer
may immediately terminate and shall not be required to continue on behalf of
Executive or his dependents and beneficiaries any compensation provided for
herein (including, without limitation, Base Compensation, any Annual Bonus and
any payments pursuant to Subsection 9(B) hereof) and any employee benefit,
retirement and compensation plans and other perquisites provided in Section 5
hereof other than those benefits that Employer may be required to maintain for
Executive under applicable federal or state law.

(8) If Executive’s employment by Employer is terminated for any reason or for no
reason, Executive will turn over immediately thereafter to Employer all business
correspondence, letters, papers, reports, customer lists, financial statements,
credit reports or other confidential information or documents of Employer in the
possession or control of Executive, all of which writings are and will continue
to be the sole and exclusive property of Employer.

(E) Executive acknowledges that irreparable loss and injury would result to
Employer upon the breach of any of the covenants contained in this Section 10
and that damages arising out of such breach would be difficult to ascertain.
Executive hereby agrees that, in addition to all other remedies provided at law
or in equity, Employer may petition and obtain from a court of law or equity,
without the necessity of proving actual damages and without posting any bond or
other security, both temporary and permanent injunctive relief to prevent a
breach by Executive of any covenant contained in this Section 10, and shall be
entitled to an equitable accounting of all earnings, profits and other benefits
arising out of any such breach. In the event that the provisions of this
Section 10 should ever be deemed to exceed the time, geographic or any other
limitations permitted by applicable law, then such provisions shall be deemed
reformed to the maximum extent permitted thereby.

11. Notice of Termination and Date of Termination. Any termination of
Executive’s employment with Employer as contemplated by Section 8 hereof, except
in the circumstances of Executive’s death, shall be communicated by written
notice of termination (the “Notice of Termination”) by the terminating party to
the other party hereto. Any Notice of Termination given pursuant to Subsections
8(A), 8(B) or 8(E) hereof shall indicate the specific provisions of this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for such termination. Any Notice of
Termination given pursuant to Subsection 8(C) hereof shall indicate the
provision of this Agreement relied upon, but need not state any basis for such
termination. For purposes of this Agreement, “Date of Termination” shall mean:
(A) if Executive’s employment is terminated because of disability, thirty
(30) days after Notice of Termination is given (unless Executive shall have
returned to the performance of Executive’s duties on a full-time basis during
such thirty (30) day period); or (B) if Executive’s employment is terminated for
cause, good reason (pursuant to Subsection 8(B) hereof) or pursuant to
Subsection 8(C) hereof, the date specified in the Notice of Termination;
provided, however, that if within thirty (30) days after any such Notice of
Termination is given, the party receiving such Notice of Termination notifies
the other party that a dispute exists concerning the termination, the Date of
Termination shall be the date on which the dispute is

 

9



--------------------------------------------------------------------------------

finally resolved, either by mutual agreement of the parties or by a final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected).

12. Excess Parachute Payments and One Million Dollar Deduction Limit.

(A) Notwithstanding anything contained herein to the contrary, if any portion of
the payments and benefits provided hereunder and benefits provided to, or for
the benefit of, Executive under any other plan or agreement of Employer (such
payments or benefits are collectively referred to as the “Payments”) would be
subject to the excise tax (the “Excise Tax”) imposed under Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or would be
nondeductible by Employer pursuant to Section 280G of the Code, the Payments
shall be reduced (but not below zero) if and to the extent necessary so that no
portion of any Payment to be made or benefit to be provided to Executive shall
be subject to the Excise Tax or shall be nondeductible by Employer pursuant to
Section 280G of the Code (such reduced amount is hereinafter referred to as the
“Limited Payment Amount”). Unless Executive shall have given prior written
notice specifying a different order to Employer to effectuate the Limited
Payment Amount, Employer shall reduce or eliminate the Payments, by first
reducing or eliminating those payments or benefits which are not payable in cash
and then by reducing or eliminating cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the Determination (as hereinafter defined). Any notice given by Executive
pursuant to the preceding sentence shall take precedence over the provisions of
any other plan, arrangement or agreement governing Executive’s rights and
entitlements to any benefits or compensation.

(B) An initial determination as to whether the Payments shall be reduced to the
Limited Payment Amount pursuant to the Code and the amount of such Limited
Payment Amount shall be made by an accounting firm at Employer’s expense
selected by Employer which is designated as one of the four largest accounting
firms in the United States (the “Accounting Firm”). The Accounting Firm shall
provide its determination (the “Determination”), together with detailed
supporting calculations and documentation to Employer and Executive within
thirty (30) days of the Termination Date, if applicable, and if the Accounting
Firm determines that no Excise Tax is payable by Executive with respect to a
Payment or Payments, it shall furnish Executive with an opinion reasonably
acceptable to Executive that no Excise Tax will be imposed with respect to any
such Payment or Payments. Within ten (10) days of the delivery of the
Determination to Executive, Executive shall have the right to dispute the
Determination (the “Dispute”). If there is no Dispute, the Determination shall
be binding, final and conclusive upon Employer and Executive subject to the
application of Subsection 12(C) below.

(C) As a result of the uncertainty in the application of Sections 4999 and 280G
of the Code, it is possible that the Payments to be made to, or provided for the
benefit of, Executive either have been made or will not be made by Employer
which, in either case, will be inconsistent with the limitations provided in
Section 12(A) hereof (hereinafter referred to as an “Excess Payment” or
“Underpayment”, respectively). If it is established pursuant to a final
determination of a court or an Internal Revenue Service (the “IRS”) proceeding
which has been finally and conclusively resolved that an Excess Payment has been
made, such Excess Payment

 

10



--------------------------------------------------------------------------------

shall be deemed for all purposes to be a loan to Executive made on the date
Executive received the Excess Payment, and Executive shall repay the Excess
Payment to Employer on demand (but not less than ten (10) days after written
notice is received by Executive), together with interest on the Excess Payment
at the “Applicable Federal Rate” (as defined in Section 1274(d) of the Code)
from the date of Executive’s receipt of such Excess Payment until the date of
such repayment. In the event that it is determined (1) by the Accounting Firm,
Employer (which shall include the position taken by Employer, or together with
its consolidated group, on its federal income tax return) or the IRS;
(2) pursuant to a determination by a court; or (3) upon the resolution of the
Dispute to Executive’s satisfaction, that an Underpayment has occurred, Employer
shall pay an amount equal to the Underpayment to Executive within ten (10) days
of such determination or resolution, together with interest on such amount at
the Applicable Federal Rate from the date such amount would have been paid to
Executive until the date of payment.

(D) Notwithstanding anything contained herein to the contrary, if any portion of
the Payments would be nondeductible by Employer pursuant to Section 162(m) of
the Code, the Payments to be made to Executive in any taxable year of Employer
shall be reduced (but not below zero) if and to the extent necessary so that no
portion of any Payment to be made or benefit to be provided to Executive in such
taxable year of Employer shall be nondeductible by Employer pursuant to
Section 162(m) of the Code. The amount by which any Payment is reduced pursuant
to the immediately preceding sentence, together with interest thereon at the
Applicable Federal Rate, shall be paid by Employer to Executive on or before the
fifth business day of the immediately succeeding taxable year of Employer,
subject to the application of the limitations of the immediately preceding
sentence and this Section 12. Unless Executive shall have given prior written
notice specifying a different order to Employer to effectuate this Section 12,
Employer shall reduce or eliminate the Payments in any one taxable year of
Employer by first reducing or eliminating those payments or benefits which are
not payable in cash and then by reducing or eliminating cash payments, in each
case in reverse order beginning with payments or benefits which are to be paid
the farthest in time from the Section 162(m) Determination (as hereinafter
defined). Any notice given by Executive pursuant to the immediately preceding
sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing Executive’s rights and entitlements to any
benefits or compensation.

(E) The determination as to whether the Payments shall be reduced pursuant to
Section 12(D) hereof and the amount of the Payments to be made in each taxable
year after the application of Section 12(D) hereof shall be made by the
Accounting Firm at Employer’s expense. The Accounting Firm shall provide its
determination (the “Section 162(m) Determination”), together with detailed
supporting calculations and documentation to Employer and Executive within
thirty (30) days of the termination date specified in the Notice of Termination.
The Section 162(m) Determination shall be binding, final and conclusive upon
Employer and Executive.

13. Payments After Death. Should Executive die after termination of his
employment with Employer while any amounts are payable to him hereunder, this
Agreement shall inure to the benefit of and be enforceable by Executive’s
executors, administrators, heirs, distributees, devisees and legatees, and all
amounts payable hereunder shall be paid in accordance with the terms of this
Agreement to Executive’s devisee, legatee or other designee or, if there is no
such designee, to his estate.

 

11



--------------------------------------------------------------------------------

14. Full Settlement. The respective obligations of the parties hereto to make
payments or otherwise to perform hereunder shall not be affected by any rights
of set-off, counterclaim, recoupment, defense or other claim, right or action
which one party hereto may have against the other party hereto. In no event
shall Executive be obligated to seek other employment or take any other action
by way of mitigation of the amounts which may be payable to Executive by
Employer hereunder.

15. Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to Executive:    C. Johnson Hipp, III    1 Heathwood Circle    Columbia, SC
29205 If to Employer:    Ameris Bancorp    24 Second Avenue, S.E.    Moultrie,
Georgia 31768    Attention: Chief Executive Officer

or to such address as either party hereto may have furnished to the other party
in writing in accordance herewith, except that notices of change of address
shall be effective only upon receipt.

16. Governing Law. The validity, interpretation and performance of this
Agreement shall be governed by the laws of the State of Georgia, without giving
effect to the conflicts of laws principles thereof.

17. Successors. Employer shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of Employer, by agreement in form
and substance reasonably satisfactory to Executive, to expressly assume and
agree to perform this Agreement in the same manner and same extent that Employer
would be required to perform it if no such succession had taken place. Failure
of Employer to obtain such agreement prior to the effectiveness of any such
succession shall be a material, intentional breach of this Agreement and shall
entitle Executive to terminate his employment with Employer for good reason
pursuant to Subsection 8(B) hereof. All references to Employer in this Agreement
shall include, unless the context otherwise requires, all subsidiaries and
controlled affiliates of Employer.

18. Modification and Waiver. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by Executive and Employer. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to

 

12



--------------------------------------------------------------------------------

be performed by such other party shall be deemed a waiver of dissimilar
provisions or conditions at the same or any prior subsequent time. No agreements
or representation, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.

19. Severability. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

20. Counterparts. This Agreement may be executed (and delivered via facsimile)
in one or more counterparts, each of which shall be deemed an original, and all
of which together shall constitute one and the same Agreement.

21. Assignment. This Agreement is personal in nature, and neither party hereto
shall, without the prior written consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder except as provided in Sections
13 and 17 above. Without limiting the foregoing, Executive’s right to receive
compensation hereunder shall not be assignable or transferable, whether by
pledge, creation of a security interest or otherwise, other than a transfer by
his will or by the laws of descent or distribution as set forth in Section 13
hereof, and in the event of any attempted assignment or transfer contrary to
this Section 21, Employer shall have no liability to pay any amounts so
attempted to be assigned or transferred.

22. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto and supersedes all prior agreements, understandings and
arrangements, oral or written, between the parties hereto with respect to the
subject matter hereof.

23. Construction; Definition of Change of Control.

(A) Whenever the singular number is used in this Agreement and when required by
the context, the same shall include the plural and vice versa, and the masculine
gender shall include the feminine and neuter genders and vice versa. The
headings in this Agreement are for convenience only and are in no way intended
to describe, interpret, define or limit the scope, extent or intent of this
Agreement or any of its provisions. All references to Employer in this Agreement
shall include, unless the context otherwise requires, all subsidiaries and
controlled affiliates of Employer.

(B) For purposes of this Agreement, a “Change of Control” shall have occurred
if:

(1) a majority of the directors of Employer shall be persons other than persons:
(a) for whose election proxies shall have been solicited by the Board, or
(b) who are then serving as directors appointed by the Board to fill vacancies
on the Board caused by death or resignation (but not by removal) or to fill
newly-created directorships;

(2) twenty-five percent (25%) of the outstanding voting power of Employer shall
have been acquired or beneficially owned (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended, or any successor rule thereto) by
any person (other than Employer, a subsidiary of Employer or Executive) or by
any two or

 

13



--------------------------------------------------------------------------------

more persons acting as a partnership, limited partnership, syndicate or other
group acting in concert for the purpose of acquiring, holding or disposing of
any voting stock of Employer (hereinafter a “Group”), which Group does not
include Executive; or

(3) there shall have occurred:

(a) a merger or consolidation of Employer with or into another corporation
(other than (i) a merger or consolidation with a subsidiary of Employer or
(ii) a merger or consolidation in which (aa) the holders of voting stock of
Employer immediately prior to the merger as a class continue to hold immediately
after the merger at least a majority of all outstanding voting power of the
surviving or resulting corporation or its parent and (bb) all holders of each
outstanding class or series of voting stock of Employer immediately prior to the
merger or consolidation have the right to receive substantially the same cash,
securities or other property in exchange for their voting stock of Employer as
all other holders of such class or series);

(b) a statutory exchange of shares of one or more classes or series of
outstanding voting stock of Employer for cash, securities or other property;

(c) the sale or other disposition of all or substantially all of the assets of
Employer (in one transaction or a series of transactions); or

(d) the liquidation or dissolution of Employer;

unless twenty-five percent (25%) or more of the voting stock (or the voting
equity interest) of the surviving corporation or the corporation or other entity
acquiring all or substantially all of the assets of Employer (in the case of a
merger, consolidation or disposition of assets) or of Employer or its resulting
parent corporation (in the case of a statutory share exchange) is beneficially
owned by the Executive or a Group that includes the Executive.

24. Compliance with Code Section 409A. Employer and Executive acknowledge and
agree that (i) it is their mutual intent that no benefit arising under this
Agreement shall be subject to the provisions of Section 409A(a)(1)(B) of the
Code; and (ii) notwithstanding any provision of this Agreement to the contrary,
this Agreement shall be interpreted, operated and administered consistent with
this intent and any inconsistent provision of this Agreement may be modified or
amended by Employer in its sole discretion and without further consent of
Executive; provided, however, that Employer shall have no liability whatsoever
to Executive or any other person in the event that any benefit hereunder is
determined to be subject to and not in compliance with Section 409A of the Code.
In furtherance, and not limitation, of the foregoing, Employer and Executive
agree that in the event that it is determined by Employer that, as a result of
Section 409A of the Code (and any related regulations or other pronouncements
thereunder), any of the payments that Executive is entitled to under the terms
of this Agreement may not be made at the time contemplated by the terms thereof
without causing Executive to be subject to excise tax and interest under
Section 409A(1)(B) of the Code, Employer will make such payment on the first day
determined to be permissible by Employer under Section 409A of the Code without
Executive incurring such a penalty.

 

14



--------------------------------------------------------------------------------

25. Representations and Warranties of Employer. Employer hereby represents and
warrants to Executive that: (i) this Agreement has been duly authorized by the
Board, executed and delivered by Employer, and constitutes the valid and binding
agreement of Employer, enforceable against Employer in accordance with its
terms; and (ii) Employer has the full power authority to execute, deliver and
perform this Agreement and has taken all necessary action to secure all
approvals required in connection herewith.

26. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in Moultrie,
Georgia in accordance with the commercial arbitration rules of the American
Arbitration Association then in effect. The decision of the arbitrators shall be
final and binding as to any matter submitted to them under this Agreement, and
judgment on any award rendered by the arbitrators may be entered in any court
having jurisdiction thereof.

27. Attorneys’ Fees. If there is any legal action, arbitration or proceeding
between Executive and the Employer arising from or based on this Agreement or
the interpretation or enforcement of any provisions hereof, then the
unsuccessful party to such action, arbitration or proceeding shall pay to the
prevailing party all costs and expenses, including, without limitation,
reasonable attorneys’ fees, incurred by such prevailing party in such action,
arbitration or proceeding, in any appeal in connection therewith and in any
action or proceeding taken to enforce any judgment or order so obtained by the
prevailing party. If such prevailing party recovers a judgment in any such
action, arbitration, proceeding or appeal, then such costs, expenses and
attorneys’ fees shall be included in and as a part of such judgment.

[Signatures next page]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has executed, sealed and delivered this Agreement,
and Employer has caused this Agreement to be executed, sealed and delivered, all
as of the day and year first above set forth.

 

AMERIS BANCORP By:  

/s/ Edwin W. Hortman, Jr.

  Edwin W. Hortman, Jr., President and   Chief Executive Officer

[Corporate Seal]

 

Attest:  

/s/ Cindi H. Lewis

  Cindi H. Lewis, Corporate Secretary

 

/s/ C. Johnson Hipp, III

  (SEAL) C. Johnson Hipp, III  

 

16